Citation Nr: 0512789	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin 
condition/mass of the right arm, including as due to exposure 
to Agent Orange.  

3.  Entitlement to service connection for a skin 
condition/mass of the neck, including as due to exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1959 through 
September 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington, that denied the above claims.  Claims of service 
connection for varicose veins of the right and left legs were 
also initially on appeal, but as they have been granted they 
are no longer the subject of the appeal.  

The issue of service connection for a skin condition/mass of 
the neck, including as due to exposure to Agent Orange, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a current low back 
disorder.

2.  A current skin condition/mass of the right arm did not 
have its onset during active service and is not related to 
any in-service disease or injury, including exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
low back disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The veteran is not entitled to service connection for a 
skin condition/mass of the right arm, including as due to 
exposure to Agent Orange.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran dated in April 2002.  He was told what 
was required for his service connection claims and of his and 
VA's respective responsibilities in terms of obtaining 
information and evidence.  He was also asked to submit 
evidence to the RO as soon as possible.  In April 2003, the 
RO sent the veteran an additional letter further outlining 
VCAA requirements related to service connection issues.  The 
timing and content of the April 2002 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA and 
private medical records as discussed below, has been obtained 
and associated with the claims file.  Service medical records 
have been searched for through appropriate channels.  Private 
medical records from St. Claire Hospital and VA treatment 
records have been associated with the record.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examination was conducted in May 2002 as to the skin 
condition, and a medical opinion was provided.  Examination 
was not specifically conducted in the low back claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the low back disorder for which the 
veteran seeks service connection may be associated with his 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  As will be 
discussed in the body of the decision, the veteran has not 
brought forth any competent evidence suggestive of a current 
low back disorder.  The RO informed him that he would need 
medical evidence of a relationship between a current back 
disability and service, and the veteran has not provided such 
evidence.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.  


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2004).  
Chloracne, or other acneform disease, and PCT may be presumed 
to have been incurred during active military service as a 
result of exposure to Agent Orange if it is manifest to a 
degree of 10 percent within the first year after the last 
date on which the veteran was exposed to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994); Notice, 64 Fed. Reg. 59232 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


A.  Low Back Disorder

Service medical records show no treatment for a low back 
disorder.  There is no record of complaints of low back pain 
or treatment for injury to the back.  The in-service physical 
examination reports show no abnormalities.  The veteran 
reported he had no back trouble in September 1969, and no 
recurrent back pain in September 1970, September 1971, as 
well as in his July 1979 separation examination.  

The veteran filed the instant claim for service connection 
for a low back disorder in April 2002.  He maintains that he 
injured his back in Vietnam by falling on some rocks during a 
search and rescue mission, and required hospitalization and 
physical therapy.  Post-service medical records include a VA 
general medical examination dated in November 1979 in which 
the veteran did not report any low back pain or 
abnormalities.  VA Medical Center (VAMC) records from 
American Lake, dated from 2002 to 2003, and various private 
treatment records show no treatment for a low back disorder.  
VA examination was also conducted in May 2002.  None of these 
records show complaints or a diagnosis of low back disorder.  

Thus, medical records fail to disclose an actual diagnosed or 
noted disorder of the low back.  Contrary to the veteran's 
contention that he has this condition that is related to his 
service, there is no competent medical evidence of a current 
disability.  The only evidence of a current low back 
condition is the veteran's contentions.  The actual medical 
evidence does not support the claim.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran's personal belief that he has a current low back 
disorder cannot serve to prove that the disability, even if 
present, had its onset during active service or is related to 
any in-service disease or injury.  VA does not generally 
grant service connection for symptoms alone, without an 
identified basis for those symptoms.  For example, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In the present 
case, the veteran has presented no medical evidence to 
support his complaints of symptoms, despite the RO's request 
for such evidence in April 2002.  The duty to assist is not a 
one-way street.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of medical evidence establishing current 
disability, the preponderance of the evidence is against the 
claim for service connection for a low back disorder.  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability... In the absence of 
proof of a present disability there can be no valid claim."  

In making this determination, the Board has considered 38 
U.S.C.A. § 1154(b), which provides that, for a veteran of 
combat, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by combat service, 
satisfactory lay evidence of service incurrence or 
aggravation, if consistent with the circumstances, 
conditions, or hardships of such service, unless rebutted by 
clear and convincing evidence to the contrary.  The veteran 
in this case is a veteran of combat.  His DD Form 214 shows 
that he was awarded the Combat Infantryman Badge and the 
Purple Heart.  However, while his participation in combat 
serves to relax the usual requirement of service department 
evidence to corroborate lay testimony as to incurrence, it 
does not relieve the veteran from the responsibility of 
presenting competent evidence of a current disability. 

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  That doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim for service 
connection for a low back disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


B.  Mass of the right arm, including due to exposure to Agent 
Orange

The veteran contends that he has a skin condition, 
characterized as a mass on the right arm, which is related to 
Agent Orange exposure during his service in Vietnam.  
However, medical records obtained by VA fail to show any 
current skin condition set forth at C.F.R. § 3.309(e) (i.e., 
chloracne or other acneform disease, or PCT) which would 
entitle the veteran to service connection presumptively due 
to Agent Orange exposure.  The veteran has been diagnosed 
only as having a right arm lipoma.  Therefore, he cannot 
establish presumptive service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See Notice, 59 Fed. Reg. 341 (1994); Notice, 64 Fed. 
Reg. 59232 (1999).

The Board will also address whether the veteran is entitled 
to service connection by proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  VA 
examination was conducted in May 2002.  The veteran reported 
the mass on the arm had been present for 30 years and 
sometimes it was more noticeable than others.  The examiner 
noted a soft mobile mass just outside the body of the triceps 
on the right side without neurovascular or muscular 
impairment.  The examiner opined that the veteran's lipoma of 
the right arm was not related to Agent Orange exposure.  

The Board finds that the veteran's history of a skin mass of 
the right arm for 30 years is not credible.  He has in no way 
related his right arm lipoma to his combat service.  See 
38 U.S.C.A. § 1154(b).  The service medical records show that 
he repeatedly denied any skin diseases, and clinical 
evaluation of the skin of the right arm was normal.  
Examination of the veteran's skin of the right arm was normal 
on separation examination in July 1979, and he denied any 
skin diseases.  There were no complaints or objective 
findings of a skin disorder of the right arm in any of the 
service medical records.  Therefore, the veteran's 
contentions of an in-service skin disorder of the right arm 
are outweighed by the medical evidence, particularly the 
separation examination report, which effectively ruled out 
the presence of this disability.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  The medical evidence is found more probative to 
the issue on appeal. 

The lack of any documented treatment for the veteran's 
alleged skin disorder of the right arm for more than 22 years 
after his separation from active service, despite complaints 
of continuing symptomatology, also preponderates against a 
finding that the veteran had a chronic disability during 
service.  VA examination in November 1979 revealed no rashes 
of the skin.  The veteran's skin was examined, but the only 
skin disability noted at the time was scarring of the left 
arm as a result of tattoo removal.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage, 10 Vet. App. at 496. 

There are also no medical opinions contained in any of the 
veteran's post-service medical records relating his current 
lipoma of the right arm to any in-service finding or event, 
including any Agent Orange exposure.  Here, the only evidence 
of record linking the veteran's lipoma of the right arm to 
the claimed in-service Agent Orange exposure is the veteran's 
own contentions.  He, however, as a lay person, cannot offer 
a medical opinion.  See Grottveit, supra.  On the other hand, 
the VA examiner in 2002 concluded that the veteran's lipoma 
of the right arm was not related to Agent Orange exposure.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder of the right arm, including as a result of 
exposure to Agent Orange.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

Service connection for a low back disorder is denied.  

Service connection for a skin condition/mass of the right 
arm, including as due to exposure to Agent Orange, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

On VA examination in May 2002, the veteran reported a benign 
mass of unknown type removed from his neck in 1983 or 1984 at 
Madigan Army Medical Center.  The records concerning this 
procedure should be obtained on remand.  Additionally, in 
order to determine the etiology of the veteran's skin mass of 
the neck, he should be scheduled for a VA examination.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  Obtain from Madigan Army Medical 
Center a copy of the veteran's treatment 
records for a benign mass of his neck, 
dated in 1983 or 1984.  

2.  Thereafter, schedule the veteran for 
a VA skin examination.  The examiner 
should give a medical opinion, after 
review of the claims folder and with full 
rationale, as to the etiology of any 
current skin disorder (i.e., residuals of 
the excision of a mass) of the neck, 
including whether it is as likely as not 
that it had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
Agent Orange.  

3.  After the foregoing, review the 
veteran's claim.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


